


114 HR 5958 IH: Making supplemental appropriations for fiscal year 2016 for Zika response and preparedness.
U.S. House of Representatives
2016-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
114th CONGRESS2d Session
H. R. 5958
IN THE HOUSE OF REPRESENTATIVES

September 8, 2016
Mr. Clawson of Florida (for himself, Mr. Jolly, Mrs. Kirkpatrick, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making supplemental appropriations for fiscal year 2016 for Zika response and preparedness.

 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2016, and for other purposes, namely: IDepartment of health and human services Health resources and services administration PRIMARY HEALTH CAREFor an additional amount for fiscal year 2016 for Primary Health Care, $40,000,000 to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, and related health outcomes, domestically and internationally: Provided, That funds appropriated in this paragraph shall be used to expand the delivery of primary health services authorized by section 330 of the Public Health Service (PHS) Act in Puerto Rico and other territories: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. HEALTH WORKFORCEFor an additional amount for fiscal year 2016 for Health Workforce, $6,000,000 to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, and related health outcomes, domestically and internationally: Provided, That funds appropriated in this paragraph may, for purposes of providing primary health services in areas affected by Zika virus or other vector-borne diseases, be used to assign National Health Service Corps (NHSC) members to Puerto Rico and other Territories, notwithstanding the assignment priorities and limitations in or under sections 333(a)(1)(D), 333(b), or 333A(a) of the PHS Act, and to make NHSC Loan Repayment Program awards under section 338B of such Act: Provided further, That for purposes of the previous proviso, section 331(a)(3)(D) of the PHS Act shall be applied as if the term primary health services included health services regarding pediatric subspecialists: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. MATERNAL AND CHILD HEALTHFor an additional amount for fiscal year 2016 for Maternal and Child Health, $5,000,000 to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, and related health outcomes, domestically and internationally: Provided, That funds appropriated in this paragraph may be awarded for projects of regional and national significance in Puerto Rico and other Territories authorized under section 501 of the Social Security Act, notwithstanding section 502 of such Act: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Centers for disease control and prevention CDC-WIDE ACTIVITIES AND PROGRAM SUPPORTFor an additional amount for fiscal year 2016 for CDC-Wide Activities and Program Support, $449,000,000, to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, and related health outcomes, domestically and internationally; and to carry out titles II, III, and XVII of the PHS Act with respect to domestic preparedness and global health: Provided, That products purchased with these funds may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That funds may be used for purchase and insurance of official motor vehicles in foreign countries: Provided further, That the provisions in section 317S of the PHS Act shall not apply to the use of funds appropriated in this paragraph: Provided further, That funds appropriated in this paragraph may be used for grants for the construction, alteration, or renovation of non-federally owned facilities to improve preparedness and response capability at the State and local level: Provided further, That of the amount appropriated in this paragraph, $88,000,000 may be used to reimburse accounts administered by the Centers for Disease Control and Prevention for obligations incurred for Zika virus response prior to the enactment of this Act: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. National institutes of health NATIONAL INSTITUTE OF ALLERGY AND INFECTIOUS DISEASESFor an additional amount for fiscal year 2016 for National Institute of Allergy and Infectious Diseases, $200,000,000, to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, and related health outcomes, domestically and internationally, including expenses related to carrying out section 301 and title IV of the PHS Act: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Office of the secretary PUBLIC HEALTH AND SOCIAL SERVICES EMERGENCY FUND (INCLUDING TRANSFER OF FUNDS)For an additional amount for fiscal year 2016 for Public Health and Social Services Emergency Fund, $150,000,000, to remain available until September 30, 2017, to prevent, prepare for, and respond to Zika virus, other vector-borne diseases, and related health outcomes, domestically and internationally; to develop necessary countermeasures and vaccines, including the development and purchase of vaccines, therapeutics, diagnostics, necessary medical supplies, and administrative activities; for carrying out titles II, III, and XVII of the PHS Act with respect to domestic preparedness and global health; and for additional payments for distribution as provided for under the Social Services Block Grant Program: Provided, That funds appropriated in this paragraph may be used to procure security countermeasures (as defined in section 319F–2(c)(1)(B) of the PHS Act, as amended by this Act): Provided further, That paragraphs (1) and (7)(C) of subsection (c) of section 319F–2 of the PHS Act, but no other provisions of such section, shall apply to such security countermeasures procured with funds appropriated in this paragraph: Provided further, That products purchased with funds appropriated in this paragraph may, at the discretion of the Secretary of Health and Human Services, be deposited in the Strategic National Stockpile under section 319F–2 of the PHS Act: Provided further, That countermeasures related to the Zika virus procured with funds appropriated in this paragraph shall be deemed to be security countermeasures as defined in section 319F–2(c)(1) of the PHS Act, and paragraph (7)(C), but no other provision, of such section 319F–2(c) shall apply to procurements of such countermeasures: Provided further, That $75,000,000 shall be transferred to Social Services Block Grant for health services, notwithstanding section 2005(a)(4) of the Social Security Act, in territories with active or local transmission cases of the Zika virus, as confirmed by the Centers for Disease Control and Prevention: Provided further, That the Secretary of Health and Human Services shall distribute funds transferred to the Social Services Block Grant in this paragraph to such territories in accordance with objective criteria that are made available to the public: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions—this title (INCLUDING TRANSFER OF FUNDS)  
501.For purposes of preventing, preparing for, and responding to Zika virus, other vector-borne diseases, and related health outcomes domestically and internationally, the Secretary of Health and Human Services may use funds provided in this title to acquire, lease, construct, alter, renovate, equip, furnish, or manage facilities outside of the United States, as necessary to conduct such programs, in consultation with the Secretary of State, either directly for the use of the United States Government or for the use, pursuant to grants, direct assistance, or cooperative agreements, of public or nonprofit private institutions or agencies in participating foreign countries.  502.Funds appropriated by this title may be used by the heads of the Department of Health and Human Services, Department of State, and the Agency for International Development to appoint, without regard to the provisions of sections 3309 through 3319 of title 5 of the United States Code, candidates needed for positions to perform critical work relating to Zika response for which— 
(1)public notice has been given; and  (2)the Secretary of Health and Human Services has determined that such a public health threat exists.  
503.Funds appropriated in this title may be transferred to, and merged with, other appropriation accounts under the headings Centers for Disease Control and Prevention, Public Health and Social Services Emergency Fund, Health Resources and Services Administration, and National Institutes of Health for the purposes specified in this title following consultation with the Office of Management and Budget: Provided, That the Committees on Appropriations shall be notified 10 days in advance of any such transfer: Provided further, That, upon a determination that all or part of the funds transferred from an appropriation are not necessary, such amounts may be transferred back to that appropriation: Provided further, That none of the funds made available by this title may be transferred pursuant to the authority in section 206 of division G of Public Law 113–235 or section 241(a) of the PHS Act.  
504.Not later than 30 days after enactment of this Act, the Secretary of Health and Human Services shall provide a detailed spend plan of anticipated uses of funds made available in this title, including estimated personnel and administrative costs, to the Committees on Appropriations: Provided, That such plans shall be updated and submitted to the Committee on Appropriations of the Senate every 90 days until September 30, 2017, and every 180 days thereafter until all funds have been fully expended.  IIDEPARTMENT OF STATE Administration of foreign affairs DIPLOMATIC AND CONSULAR PROGRAMSFor an additional amount for fiscal year 2016 for Diplomatic and Consular Programs, $14,594,000, to remain available until September 30, 2017, for necessary expenses to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That up to $4,000,000 may be made available for medical evacuation costs of any other Department or agency of the United States under Chief of Mission authority, and may be transferred to any other appropriation of such Department or agency for such costs: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. EMERGENCIES IN THE DIPLOMATIC AND CONSULAR SERVICEFor an additional amount for fiscal year 2016 for Emergencies in the Diplomatic and Consular Service, $4,000,000 for necessary expenses to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases, to remain available until expended: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. REPATRIATION LOANS PROGRAM ACCOUNTFor an additional amount for fiscal year 2016 for Repatriation Loans Program Account for the cost of direct loans, $1,000,000, to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases, to remain available until expended: Provided, That such costs, including costs of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That such funds are available to subsidize an additional amount of gross obligations for the principal amount of direct loans not to exceed $1,880,406: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. United states agency for international development FUNDS APPROPRIATED TO THE PRESIDENT OPERATING EXPENSESFor an additional amount for fiscal year 2016 for Operating Expenses, $10,000,000, to remain available until September 30, 2017, for necessary expenses to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Bilateral economic assistance FUNDS APPROPRIATED TO THE PRESIDENT GLOBAL HEALTH PROGRAMSFor an additional amount for fiscal year 2016 for Global Health Programs, $211,000,000, to remain available until expended, for necessary expenses for assistance or research to prevent, treat, or otherwise respond to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That such funds may be made available for multi-year funding commitments to incentivize the development of global health technologies, following consultation with the Committees on Appropriations: Provided further, That none of the funds appropriated in this title may be made available for the Grand Challenges for Development program: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. International security assistance DEPARTMENT OF STATE NONPROLIFERATION, ANTI-TERRORISM, DEMINING AND RELATED PROGRAMSFor an additional amount for fiscal year 2016 for Nonproliferation, Anti-terrorism, Demining and Related Programs, $4,000,000, to remain available until September 30, 2017, for necessary expenses to support response and research efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Multilateral assistance FUNDS APPROPRIATED TO THE PRESIDENT INTERNATIONAL ORGANIZATIONS AND PROGRAMSFor an additional amount for fiscal year 2016 for International Organizations and Programs, $13,500,000, to remain available until September 30, 2017 for necessary expenses to support response and research efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases: Provided, That section 307(a) of the Foreign Assistance Act of 1961 shall not apply to funds appropriated under this heading: Provided further, That such amount is designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions—this title (INCLUDING TRANSFER OF FUNDS)  
505. 
(a)Funds appropriated by this title under the headings Global Health Programs, Nonproliferation, Anti-terrorism, Demining and Related Programs, International Organizations and Programs, and Operating Expenses may be transferred to, and merged with, funds appropriated by this title under such headings to carry out the purposes of this title.  (b)Funds appropriated by this title under the headings Diplomatic and Consular Programs, Emergencies in the Diplomatic and Consular Service, and Repatriation Loans Program Account may be transferred to, and merged with, funds appropriated by this title under such headings to carry out the purposes of this title.  
(c)The transfer authorities provided by this section are in addition to any other transfer authority provided by law.  (d)Upon a determination that all or part of the funds transferred pursuant to the authorities provided by this section are not necessary for such purposes, such amounts may be transferred back to such appropriations.  
(e)No funds shall be transferred pursuant to this section unless at least 15 days prior to making such transfer the Secretary of State or the Administrator of the United States Agency for International Development (USAID), as appropriate, notifies the Committees on Appropriations in writing of the details of any such transfer. NOTIFICATION REQUIREMENT  506.Funds appropriated by this title that are made available to respond to the Zika virus outbreak, other vector-borne diseases, or other infectious diseases shall not be available for obligation unless the Secretary of State or the USAID Administrator, as appropriate, notifies the Committees on Appropriations in writing at least 15 days in advance of such obligation. 
SPEND PLAN REQUIREMENT  
507.Not later than 45 days after enactment of this Act and prior to the obligation of funds made available by this title to respond to the Zika virus outbreak, other vector-borne diseases, or other infectious diseases, the Secretary of State and the USAID Administrator, as appropriate, shall submit spend plans to the Committees on Appropriations on the anticipated uses of funds on a country and project basis, including estimated personnel and administrative costs: Provided, That such plans shall be updated and submitted to the Committee on Appropriations every 90 days until September 30, 2017, and every 180 days thereafter until all funds have been fully expended. 
COMPTROLLER GENERAL OVERSIGHT  
508.Of the funds appropriated by this title, up to $500,000 shall be made available to the Comptroller General of the United States, to remain available until expended, for oversight of activities supported pursuant to this title with funds appropriated by this title: Provided, That the Secretary of State and USAID Administrator, as appropriate, and the Comptroller General shall consult with the Committees on Appropriations prior to obligating such funds. 
RESCISSION  
509.Of the unobligated balances available under the heading Operating Expenses in title IX of the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2015 (division J of Public Law 113–235), $10,000,000 are rescinded: Provided, That such amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  
IIIGENERAL PROVISIONS—THIS ACT 
EXTENSION OF AUTHORITIES AND PROVISIONS  
510.Unless otherwise provided for by this Act, the additional amounts appropriated pursuant to this Act for fiscal year 2016 are subject to the requirements for funds contained in the Consolidated Appropriations Act, 2016 (Public Law 114–113). PERSONAL SERVICE CONTRACTORS  511.Funds made available by this Act to support response efforts related to the Zika virus and related health outcomes, other vector-borne diseases, or other infectious diseases may be used to enter into contracts with individuals for the provision of personal services (as described in section 104 of part 37 of title 48, Code of Federal Regulations (48 CFR 37.104)), within the United States and abroad, subject to prior consultation with, and the notification procedures of, the Committees on Appropriations: Provided, That such individuals may not be deemed employees of the United States for the purpose of any law administered by the Office of Personnel Management. 
DESIGNATION REQUIREMENT  
512.Each amount designated in this Act by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 shall be available (or rescinded, if applicable) only if the President subsequently so designates all such amounts and transmits such designations to the Congress. Effective Date  513.This Act shall become effective immediately upon enactment. 

